UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7190


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LAVON M. WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:15-cv-00220-FDW-DSC-2; 3:21-cv-
00084-FDW)


Submitted: February 9, 2022                                   Decided: February 24, 2022


Before WYNN and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lavon M. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lavon M. Williams seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2